          Case 1:18-cv-03410-JMC Document 3 Filed 11/07/18 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                NORTHERN DIVISION

ONE INVESTMENT CAPITAL, INC.


       Plaintiff
v.

CLIC TECHNOLOGY, INC.                                Case No.:       1:18-cv-03410-GLR


       Defendant



                        DISCLOSURE OF CORPORATE INTEREST

       I certify, as counsel in this case, that Plaintiff ONE INVESTMENT CAPITAL, INC. has

no corporate parents or subsidiaries, and otherwise has no business entity affiliates with financial

interest in the outcome of this litigation as defined in Local Rule 103.3 (D. Md.).


                                                     Respectfully submitted,

November 3, 2018                                     /s/ Matheau J. W. Stout
                                                     Matheau J. W. Stout (28054)
                                                     400 E. Pratt Street, 8th Floor
                                                     Baltimore, Maryland 21202
                                                     (410) 429-7076 Tel
                                                     (888) 907-1740 Fax

                                                     Attorney for Plaintiff
